Appeal from a judgment of Seneca County Court (Falvey, J.), entered July 5, 2001, convicting defendant after a jury trial of, inter alia, robbery in the second degree (two counts).
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: County Court properly denied the motion of defendant to suppress the written statements that he made to the police. The record supports the court’s determination that those statements were voluntarily made after defendant had waived his Miranda rights (see People v Ashraf, 186 AD2d 1057, 1057, lv denied 80 NY2d 1025). Contrary to the contention of defendant, he did not unequivocally inform the police of his intention to retain counsel when he asked, “Do I need a lawyer?” and thus his right to counsel did not attach (see People v Hicks, 69 NY2d 969, 969, rearg denied 70 NY2d 796). In view of defendant’s statements to the police and the testimony of an eyewitness to the crimes, we conclude that the verdict is not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495). Defendant failed to preserve for our review *926his contentions that the court erred in failing to charge the defense of duress and that certain counts of the indictment were multiplicitous or subject to merger (see CPL 470.05 [2]), and we decline to exercise our power to review those contentions as a matter of discretion in the interest of justice (see 470.15 [6] [a]). We have reviewed defendant’s remaining contentions and conclude that they are without merit. Present — Pine, J.P., Wisner, Kehoe, Burns and Gorski, JJ.